UNITED STATES OF AMERICA

V.

CHRISTOPHER FORD, et al.,

FILED
APR2s zms

, .S.D' t`ct&Bankruptcy
 ijor the`i)i;trict of Columb\a

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Criminal No. 15-OO25 (PLF)

§/\J\/\_/\_/\)\/\}

Defendants.

t

hereby

it is

moot; it is

is

moot; it is

ORDER

For the reasons stated in the accompanying Opinion issued this same day, it is
ORDERED that Fenwick’s motion to suppress, Dkt. 101, is DENIED as moot; it
FURT`HER ORDERED that Simmons’s adopting motion to suppress is DENIED;
FURTHER ORDERED that Grant’s adopting motion to suppress is DENIED as
FURT~HER ORDERED that Hager’s adopting motion to suppress is DENIED; it
FURTHER ORDERED that Sanders’s adopting motion to suppress is DENIED; it

FURTHER ORDERED that Leach’s adopting motion to suppress is DENIED as

FURTHER ORDERED that Ford’s motion to dismiss, Dkt. 121 , is DENIED; it is

FURTHER ORDERED that Simmons’s adopting motion to dismiss is DENIED;

it is

FURT'IFIER ORDERED that Grant’s adopting motion to dismiss is DENIED as
moot; it is

FURTHER ORDERED that Fenwick’s adopting motion to dismiss is DENIED as
moot; it is

FURT‘HER ORDERED that Hager’s adopting motion to dismiss is DENIED; it is

FURTHER ORDERED that Sanders’s adopting motion to dismiss is DENIED; it
is

FURTHER ORDERED that Leach’s adopting motion to dismiss is DENIED as
moot; it is

FURTHER ORDERED that Ford’s motion to suppress, Dkt. 124, is DENIED;

FURTHER ORDERED that Simmons’s adopting motion to suppress is DENIED;
it is

FURTHER ORDERED that Grant’s adopting motion to suppress is DENIED as
moot; it is

FURTHER ORDERED that Fenwick’s adopting motion to suppress is DENIED
as moot; it is
FURTHER ORDERED that Hager’s adopting motion to suppress is DENIED; it

is

FURTHER ORDERED that Sanders’s adopting motion to suppress is DENIED; it
is

FURTHER ORDERED that Leach’s adopting motion to suppress is DENIED as

moot; it is

FURTHER ORDERED that Sanders’s motion to suppress, Dkt. 127, is DENIED;
it is

FURT_HER ORDERED that Grant’s adopting motion to suppress is DENIED as
moot; it is

FURTHER ORDERED that Fenwick’s adopting motion to suppress is DENIED
as moot; it is

FURTHER ORDERED that Hager’s adopting motion to suppress is DENIED; it

is

FURTHER ORDERED that Leach’s adopting motion to suppress is DENIED as
moot; it is

FURTHER ORDERED that Simmons’s motion to suppress, Dkt. 128, is
DENIED; it is

FURTHER ORDERED that Grant’s adopting motion to suppress is DENIED as
moot; it is

FURTHER ORDERED that Hager’s adopting motion to suppress is DENIED;
and it is

FURTHER ORDERED that Leach’s adopting motion to suppress is DENIED as
moot.

SO ORDERED.

PA§;L L. FRIEDMAN

United States District Judge

DATE; 410 b \\`_